DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 7/23/21. Claim 1 has been amended. Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost USPN_6410120_B1.
Frost discloses a method of producing a laminated glazing (corresponds to claimed laminated pane) (column 4, line 56 – column 5, line 17) comprising two fixed panes (corresponds to claimed first and second panes) with a multilayer laminate (corresponds to claimed pre-laminate of instant Claims 1 and 10) between them comprising a support film (corresponds to claimed carrier film) with adjacent adhesive layers (corresponds to claimed first and second laminating films), as well as a marginal strip on at least one side that extends over the viewing area cut to size such that its visible edges are still just covered by the marginal strip in a viewing direction (corresponding to claimed peripheral films arranged parallel to a longitudinal edge extending in the longitudinal direction of instant Claim 2); wherein said support film (corresponds to claimed carrier film) extends over the viewing area is cut to size to provide a cut edge which is covered by said marginal strip (corresponds to claimed peripheral films) at least in a direction of viewing in transmission (Claim 1). Frost further discloses that when said marginal strip, the support film (corresponds to claimed carrier film) is removed together with the upper adhesive layer (corresponds to claimed laminating film), it may be advantageous to insert additional strips of PVB films (corresponds to claimed compensating film) over the thickness in the surface, using the technique of a frame which proves to be particularly necessary when the thickness differences are too great (corresponds to claimed offset) for uniform adhesive bonding (column 3, lines 46-64). Also, Frost discloses that it’s known to use intermediate layers (corresponds to claimed first and second thermoplastic bonding films) for laminating said laminate (corresponds to claimed pre-laminate) to said panes (corresponds to claimed first and second panes) (column 1, Frost does not disclose using plasticizer in its adhesive layers (corresponds to claimed first and second laminating films) thereby meeting the claimed concentration range of instant, independent Claims 1, 15, and 16. Although Frost doesn’t disclose the claimed feature of the thicknesses of its adhesive layers (corresponds to claimed first and second laminating films) being equal to its support film (corresponds to claimed carrier film) it is the opinion of the Examiner that this would be based on end-user product specifications. Applicants have not decisively shown how this limitation imparts unexpected and surprising properties. Frost discloses its support film (corresponds to claimed carrier film) having a thickness of 50 microns (column 4, lines 13-19) which teaches instant Claims 6 and 18 limitations. Frost also discloses using its invention in motor vehicle windows (column 1, lines 16-19) as is being claimed in instant Claims 13 and 20. With regards to the newly added limitation in instant Claim 1, the Examiner respectfully submits that it would be obvious to have the support film (corresponds to claimed carrier film) to be stiffer than the adhesive layers (corresponds to claimed first and second laminating films) given that the functionality of the support layers is to bolster whereas the functionality of the adhesive layers it to simply laminate. Furthermore, the additional strip PVB layers (corresponding to claimed compensating layer), although are also made from the same PVB material as said adhesive layers (corresponds to claimed first and second laminating films), would be expected to be stiffer than said adhesive layers since they are thicker (column 3, lines 56-63). Lastly, the aforementioned disclosure will result in teaching the limitations of instant Claim 14.
2.	Regarding Claims 9 and 11, although Frost does not disclose the claimed limitations, the Examiner respectfully submits that that this would be based on end-user .
Claims 5, 7, 8, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost USPN_6410120_B1, as applied to Claims 1-4, 6, 10, 13-16, 18, and 20, and in view of Klein CA_2998306_A1.
3.	Regarding Claims 5, 7, 8, and 19, Frost does not disclose the claimed thicknesses.
4.	Klein discloses a composite panel (Title) used in windshields (Page 5, Lines 22-36) comprising a strip (corresponds to claimed peripheral film) having a thickness of up to 500 microns (Page 8, Lines 22-23), thermoplastic bonding films having a thickness ranging from 0.2 to 1 mm (Page 10, Lines 5-9), and thermoplastic laminating films having a thickness of up to 0.25 mm (250 microns) (Claim 10). 
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thicknesses, of Frost, by using the aforementioned thicknesses, of Klein. One of ordinary skill in the art would have been motivated in doing so out of a desire of optimization by trying different thicknesses used in similar applications.
6.	Regarding Claim 12, Frost in view of Klein suggests using an IR reflecting coating (Klein: Title).
7.	Regarding Claim 17, although Frost in view of Klein do not disclose the claimed thickness, the Examiner respectfully submits that that this would be based on end-user product specifications. Applicants have not decisively shown how this limitation imparts unexpected and surprising properties.
Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. 
Applicants state: “With this said, insofar as Frost describes the use of a pre-laminate that includes a PVB adhesive film 31, a support film 4 and a functional layer 5, Frost is silent as to the relative stiffness of its layers that form the pre-laminate, let alone the relative stiffness of all of the layers that are positioned between the two panes 21, 22. Therefore, Frost is silent as to “a stiffness of the first and second laminating films [of the prelaminated] is lower than a stiffness of the carrier film but stiffer than a stiffness of the compensating film,” as recited in amended claim 1. These features of amended claim 1 are neither taught nor suggested by Frost.”
The Examiner respectfully submits that it would be obvious to have the support film (corresponds to claimed carrier film) to be stiffer than the adhesive layers (corresponds to claimed first and second laminating films) given that the functionality of the support layers is to bolster whereas the functionality of the adhesive layers it to simply laminate. Furthermore, the additional strip PVB layers (corresponding to claimed compensating layer), although are also made from the same PVB material as said adhesive layers (corresponds to claimed first and second laminating films), would be expected to be stiffer than said adhesive layers since they are thicker (column 3, lines 56-63)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 28, 2021